Citation Nr: 0725517	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-29 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUES

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a right ring finger injury, to include radiating 
pain to the hand and shoulder; and, if so, whether 
entitlement to service connection is warranted.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1956 to October 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's request 
to reopen his claim for residuals of a right ring finger 
injury, to include radiating pain to the hand and shoulder on 
the grounds of no new and material evidence.  

In May 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Columbia, 
South Carolina.  The transcript of that hearing is of record.

The issue of entitlement to service connection for residuals 
of a right ring finger injury, to include radiating pain to 
the hand and shoulder, is addressed in the REMAND portion of 
the decision below.


FINDINGS OF FACT

1.  The April 1994 rating decision denying service connection 
for right ring finger repair (claimed as right arm injury) 
was not appealed.  

2.  Lay evidence provided by the veteran after the April 1994 
rating decision constitutes new and material evidence. 


CONCLUSIONS OF LAW

1.  The April 1994 rating decision denying service connection 
for right ring finger repair is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2006). 

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for right ring 
finger repair has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

In April 1994 the RO denied the veteran's claim for service 
connection for right ring finger repair (claimed as right arm 
injury) on the grounds that the condition existed prior to 
entry on active duty and that the veteran's surgery during 
service was on an "elective" basis.  An appeal was not 
filed, and the decision became final.  38 C.F.R. § 3.104.  
Even so, applicable law provides that a claim which is the 
subject of a prior final decision may be reopened upon 
presentation of new and material evidence.  See 38 C.F.R. § 
3.156.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In September 2005 the veteran requested that his claim be 
reopened.  In his January 2006 notice of disagreement the 
veteran averred as follows:

The original claim as indicate[d] in your 
letter was denied due to opinion that 
subject condition preexisted service.  I 
wish to concur with that opinion, an 
injury [to right ring finger] had 
occurred at approximately age ten, but 
that it had resolve[d] and [w]as 
asymptomatic at the time of my entrance 
into service (entrance physical is silent 
for any medical concerns regarding 
subject finger).  Trauma to the finger 
secondary to a sports injury during 
service caused an aggravation of the 
condition that prompted the need for 
surgical intervention.  [emphasis added]  
My contention is that the condition, 
though pre-service, was significantly 
aggravated during service . . ..  

This evidence is new since it was not of record at the time 
of the April 1994 denial.  It is also material, since it 
informs that the right ring finger was asymptomatic prior to 
service; that the right ring finger was re-injured during a 
sporting event in service; and that the surgery done during 
service was prompted by this sports injury.  It thus relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  The veteran's claim for service connection for right 
ring finger repair must therefore be reopened.  38 C.F.R. § 
3.156.

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  A letter from the RO dated in October 2005 satisfied 
the duty to notify provisions.  In this letter the veteran 
was apprised of the evidence needed to reopen his claim for 
service connection for right ring finger repair with pain 
radiating to the right arm and shoulder, and informed of the 
meaning of the term "new and material."  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the veteran given the favorable nature of the 
Board's decision with regard to the reopening issue. 


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for residuals of 
a right ring finger injury, to include radiating pain to the 
hand and shoulder, the petition to reopen that claim is 
granted.


REMAND

According to the veteran, residuals of an injury to his right 
ring finger causes severe pain that radiates into his hand 
and right hand/shoulder.  The veteran reports that he injured 
his right ring finger while playing baseball during service.  
Service medical records dated in March 1957 document the 
veteran's complaints of tenderness in the distal 
interphalangeal joint.  X-rays taken at that time revealed 
"an old fracture with probable old fibrous union."  
Physician's comments were of an "old fracture 6 years ago 
distal right 4th finger - repeated swelling with minor trauma 
as with ball playing 4 days ago."  Treatment notes document 
the veteran's report of an "old fracture 6 years ago."  

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

VA medical records confirm that the veteran has a current 
right shoulder disorder.  According to the veteran his right 
shoulder problems stems from his in-service right ring finger 
repair.  However, there is insufficient competent medical 
evidence on file to confirm this putative nexus.  In 
accordance with McLendon, and in compliance with 38 C.F.R. § 
3.159, the matter must therefore be remanded for a VA 
examination and opinion.  McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The veteran should be scheduled for an 
examination regarding his claim for service 
connection for residuals of a right ring 
finger injury, to include radiating pain to 
the hand and shoulder.  The claims folder 
must be made available to, and reviewed by, 
the examiner.  All indicated tests should 
be performed, and all findings reported in 
detail.  The examiner is specifically 
requested to state whether the veteran 
currently has any disability of the right 
ring finger, hand and/or shoulder and if 
so, whether any of the diagnosed 
disabilities is at least as likely as not 
(50 percent or more probability) related to 
the right ring finger injury in service or 
to surgery of the right ring finger in 
service.  If a current right ring finger 
disability is diagnosed, the examiner 
should state whether it is at least as 
likely as not (50 percent or more 
probability) that the right ring finger 
disorder that pre-existed service increased 
in severity during active service.  If the 
condition is found to have increased in 
severity during active service, the 
examiner should specifically address the 
matter of whether the underlying 
disability, as opposed to just the 
symptoms, worsened during such service.  A 
rationale for all opinions provided should 
be set forth in the report provided.

2.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


